Citation Nr: 1736389	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO denied service connection for a right ankle disability. 

2.  Evidence received since the November 1997 rating decision is new and material, sufficient to reopen service connection for a right ankle disability.

3.  The Veteran has currently diagnosed degenerative joint disease in the right ankle.

4.  A right ankle disability was noted at service entrance.

5.  The evidence is at least in equipoise as to the question of whether a preexisting right ankle disability was aggravated in service.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the November 1997 rating decision is new and material to reopen service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal, a discussion with regard to the duties to notify and assist is necessary in this case.

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The Board previously denied service connection for residuals of a right ankle fracture in an unappealed June 1997 decision.  The Veteran did not appeal that decision.  The RO subsequently denied service connection for a right ankle disability in an unappealed November 1997 decision.  In that decision, the RO found that the Veteran fractured his right ankle prior to service, and there was no evidence showing that the condition increased in severity during service.  The Veteran did not appeal the most recent November 1997 denial of service connection and no additional medical evidence addressing that issue was received within one year of that denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that a preexisting right ankle disability was aggravated in service.

New evidence received subsequent to the November 1997 rating decision, pertinent to the appeal includes June 2011, September 2011, and March 2017 medical opinions from the Veteran's VA primary care provider which tend to show that his right ankle disability was aggravated in service.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for a right ankle disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

Because the Board is granting the underlying claim for service connection in this case, The Board may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2016).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a currently diagnosed right ankle disability was aggravated in service.  The Veteran has a currently diagnosed right ankle degenerative joint disease.  See VA treatment records dated from 1996 to present and a February 2012 VA examination.   

Service treatment records show that a right ankle disability was noted on an April 1971 pre-induction examination.  Thus, the Board finds that a right ankle disability was noted at service entrance.  See 38 C.F.R. § 3.304 (b) (2016).  Service treatment records show that shortly after service entrance in December 1971, the Veteran was seen for pain in the right ankle.  He was directed not to run that day.  He was seen again five days later, at which time the ankle was x-rayed.  The Veteran noted that he had a prior ankle injury two to three years prior.  X-rays showed an acquired deformity of the right ankle.  Findings from a Medical Board dated in December 1971 showed that the Veteran was deemed unfit for duty due to his ankle and was recommended for discharge.  A narrative summary shows that the Veteran fractured his right ankle in 1969, and that he revealed this history at enlistment, but it was not considered disqualifying.  While on active duty, he had difficulty with the right ankle and medical officers recommended that he be separated from service.  X-rays revealed an old well-healed fracture of the digital fibula and significant narrowing of the ankle joint space.  The finding at discharge was that the acquired right ankle deformity existed prior to entry and was not aggravated by service.  

The Veteran has submitted lay evidence describing a chronicity of right ankle pain symptoms since service separation.  The Board finds that the Veteran is competent to identify symptoms of pain in the right ankle and the Board finds that his statements are credible.  VA treatment records show that the Veteran was diagnosed with degenerative joint disease in the right ankle in 1997 and he continues to have pain present in the right ankle.  

Because the Veteran's right ankle disability was noted at service entrance, if the condition, as likely as not, increased in severity during service this increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's right ankle disability was aggravated, i.e. increased in severity during service, to warrant service connection.  There is conflicting evidence of record on this question.  The Veteran has provided credible and consistent lay statements and testimony describing his history of an ankle fracture prior to service.  He testified in March 2017 that he told the examiners of his past ankle injury at enlistment, and after testing and a physical examination, he was told it was fine.  He testified that during boot camp, while he was running, he hit a hole or rock or something, and hurt his ankle.  He reported that he was sent to sick call, and was told not to do anything for 24 hours.  He reported that he tried again and it got worse.  He reported at that point, that he was seen again, and the ankle was x-rayed.  Shortly thereafter, he was discharged home.  The Board finds that the Veteran's reports with regard to his in-service injury to the ankle is credible and consistent with findings in service treatment records. 

June 2011, September 2011, and March 2017 medical opinions from the Veteran's VA primary care provider, a family nurse practitioner, described the Veteran's history of injury to the ankle prior to service, described his history of injury in service, and cited specific findings from service treatment records with respect to the Veteran's in-service treatment, noting that he was medically discharged due to the right ankle disability.  The VA primary care provider opined that it was more likely than not that the Veteran's right ankle condition became significantly worse in service, and opined that his ankle was aggravated beyond the natural progress of the disease.  

Conversely, a February 2012 VA examiner opined that the Veteran's right ankle disability clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the Veteran had a well documented ankle fracture on entrance into the service.  He was not able to perform the training required due to his ankle limitations.  There was a motion to discharge Veteran from service 17 days after he began.  Thus, his ankle injury was well established prior to his entrance and it was less likely as not aggravated beyond baseline as there was no new injury documented in the four weeks that he was in active service.  

The Board finds that both the VA primary care provider's opinion and the VA examiner's opinion are probative in this case, as they were based on an accurate factual background with regard to the preexisting ankle injury and both opinions were predicated upon a discussion of relevant evidence of record.  Both the VA primary care provider and the VA examiner provided an adequate rational for the opinions rendered.  As the evidence for an against the Veteran's appeal is in relative equipoise, the Board finds, resolving reasonable doubt in the Veteran's favor, that service connection for currently diagnosed right ankle degenerative joint disease is warranted.




ORDER

Service connection for right ankle degenerative joint disease is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


